Exhibit 10.5
 
MEDICAL CARE TECHNOLOGIES INC.
 
NING WU
 
CONSULTANCY AGREEMENT
 
This Agreement is entered into as of November 25, 2009 by and between Medical
Care Technologies Inc. (the “Company”) and Ning Wu (“Consultant”).
 
          1.          Duties and Scope of Consultancy.  
 
 (a)   Positions and Duties.  As of November 25, 2009 (the “Effective Date”),
Consultant will serve as President and Chief Executive Officer, reporting to the
Company’s Board of Directors (the “Board”).  Consultant will render such
business and professional services in the performance of her duties, consistent
with Consultant’s position within the Company, as will reasonably be assigned to
her by the Board.  The period Consultant is retained by the Company under this
Agreement is referred to herein as the “Consultancy Term”.  
 
 (b)   Board Membership.  Consultant will be appointed to serve as a member of
the Board as of the Effective Date.  Thereafter, at each annual meeting of the
Company’s stockholders during the Consultancy Term, the Company will nominate
Consultant to serve as a member of the Board.  Consultant’s service as a member
of the Board will be subject to any required stockholder approval.  Upon the
termination of Consultant’s consultancy for any reason, Consultant will be
deemed to have resigned from the Board voluntarily, without any further required
action by the Consultant, as of the end of the Consultant’s consultancy and
Consultant, at the Board’s request, will execute any documents necessary to
reflect her resignation.  
 
 (c)    Obligations.  During the Consultancy Term, Consultant will devote seven
(7) days per month of the Consultant’s business efforts and time to the Company
and will use good faith efforts to discharge Consultant’s obligations under this
Agreement to the best of Consultant’s ability.   The Consultant’s obligation is
to assist Medical Care Technologies Inc. establish a strategic network and
presence in China. 
 
(d)   The Company will use its best efforts to obtain necessary funding to
provide the Consultant with monetary resources of $500,000 U.S. within the first
six months of the Agreement to properly develop and carry out its business plan,
marketing and technical strategies that will bring the Company in alignment to
the Chinese market.
 
           2.          At-Will Role.  Consultant and the Company agree that
Consultant’s consultancy with the Company constitutes an “at-will” role. 
Consultant and the Company acknowledge that this consultancy relationship may be
terminated at any time, upon written notice to the other party, with or without
good cause or for any or no cause, at the option either of the Company or
Consultant.  However, as described in this Agreement, Consultant may be entitled
to severance benefits depending upon the circumstances of Consultant’s
termination.
 
3.          Term of Agreement.  This Agreement will have an initial term of two
(2) years commencing on the Effective Date.
 
4.          Compensation.
 
(a)     Base Compensation.  As of the Effective Date, the Company will pay
Consultant annual compensation of $60,000 U.S. for her services (such annual
compensation, as is then effective, to be referred to herein as “Base
Compensation”).  The Base Compensation will be paid monthly.  Consultant’s
compensation will be subject to review by the Executive Committee of the Board,
or any successor thereto (the “Committee”) not less than annually, and
adjustments will be made in the discretion of the Committee. 
 
 
 

--------------------------------------------------------------------------------

 

 
(b)     Overtime compensation.  For extra time spent beyond seven (7) days per
month such as extensive travelling outside of her home country, the Consultant
will be compensated on a daily rate of $1,000 U.S. per day subject to Board
approval.


(c)      Bonus Plan.   Consultant will have the opportunity to earn a cash bonus
as follows: Consultant shall be eligible for an annual bonus of 50% of her Base
Compensation based upon: i) achievement of financial goals in consultation with
Consultant that are based on the Company’s financial goals for such year and
Consultant shall be eligible for an annual bonus of up to 50% of her Base
Compensation based on performance goals established by the Board in consultation
with Consultant. The determination as to whether the financial goals have been
attained shall be made based upon the Company’s audited financial statements and
the determination as to whether the performance goals have been attained shall
be made by the Board in its sole and absolute discretion. Equitable adjustments
shall be made by the Board to the financial goals and/or performance goals to
reflect the effect of acquisitions/divestitures. The goals will be established
within sixty (60) days of the date of this Agreement for the 2010 year, and
within one hundred and twenty (120) days of the beginning of the year for
following years. Subject to Section 6 below, if consultancy is terminated
following the end of any such year by the Company Without Cause, then Consultant
will still be entitled to receive any bonus otherwise payable to her for such
year, even if not employed on the bonus payment date.; and ii) upon the closing
of public financing transactions equal to or in excess of $1M U.S. and in
consideration of certain milestone achievements attained, the Company shall
compensate Consultant with a cash bonus in the amount of $100,000 U.S.


(d)     Stock Options.  Consultant will be granted a stock option to purchase
250,000 shares of Company common stock at an exercise price equal to the average
of the highest and lowest quoted sales price on the OTC Bulletin Board (“OTC
BB”) for the common stock of the Company three (3) months after the Effective
Date (the “Initial Option”) or as soon as the Company effects a Stock Incentive
Plan, whichever is first to effect.  The Initial Option, except as provided in
this Agreement, will be subject to the terms, definitions and provisions of the
Company’s 2009 Stock Incentive Plan (the “2009 Plan”) and will be scheduled to
vest at a rate of one hundred percent (100%) from the date of the grant assuming
Consultant’s continued consultancy with the Company.  If Consultant is
terminated for reasons other than Cause, Consultant’s Initial Option will become
fully vested and will remain exercisable until the earlier of the date provided
in the applicable stock option agreement or under any applicable work force
reduction policy adopted by the Company from time to time.  The Initial Option
will have a maximum term of two (2) years.
 
5.          Expenses.  The Company will reimburse Consultant for reasonable
travel, entertainment, and other expenses incurred by Consultant in the
furtherance of the performance of Consultant’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.
 
6.          Termination of Consultancy.  In the event Consultant’s consultancy
with the Company terminates for any reason, Consultant will be entitled to any
(a) unpaid Base Salary accrued up to the effective date of termination, (b) pay
for accrued but unused vacation that the Company is legally obligated to pay
Consultant, (c) benefits or compensation as provided under the terms of any
employee benefit and compensation agreements or plans applicable to Consultant,
(d) unreimbursed business expenses required to be reimbursed to Consultant, and
(e) rights to indemnification Consultant may have under the Company’s Articles
of Incorporation, Bylaws, the Consultancy Agreement, or separate indemnification
agreement, as applicable.  In addition, if the termination is by the Company
without Cause, Consultant will be entitled to the amounts and benefits specified
in Section 8.
 
7.          Severance.
 
(a)     Termination Without Cause.  If Consultant’s consultancy is terminated by
the Company without Cause, then, subject to Section 9, if, (i) Consultant’s
duties and responsibilities as Chief Executive Officer of the Company are
substantially reduced without her consent, or (ii) Consultant is not reelected
to the Board during the Consultancy Term, then Consultant will be deemed to have
been terminated without Cause.  Notwithstanding the foregoing, the amount of
severance benefits received by Consultant under this Section 8(a) will not
exceed 2.99 times the sum of Consultant’s Base Salary and bonus, unless such
benefits are approved by the Company’s stockholders pursuant to the Company’s
established policy.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)     Termination for Cause.  If Consultant’s consultancy is terminated for
Cause by the Company, then, except as provided in Section 7, (i) all further
vesting of Consultant’s outstanding equity awards will terminate immediately;
(ii) all payments of compensation by the Company to Consultant hereunder will
terminate immediately.


8.          Definitions.
 
(a)     Cause.  For purposes of this Agreement, “Cause” will have the same
defined meaning as ‘good or sufficient reason’.
 
9.          Indemnification.  Subject to applicable law, Consultant will be
provided indemnification to the maximum extent permitted by the Company’s bylaws
and Certificate of Incorporation, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.
 
10.          Assignment.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Consultant
upon Consultant’s death, and (b) any successor of the Company.  Any such
successor of the Company will be deemed substituted for the Company under the
terms of this Agreement for all purposes.  For this purpose, “successor” means
any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company.  None of the
rights of Consultant to receive any form of compensation payable pursuant to
this Agreement may be assigned or transferred except by will or the laws of
descent and distribution.  Any other attempted assignment, transfer, conveyance,
or other disposition of Consultant’s right to compensation or other benefits
will be null and void.
 
11.          Notices.  All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one (1) day after being sent overnight
by a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
 
If to the Company:


Attn: Chairman
c/o Corporate Secretary
Medical Care Technologies Inc.


 
If to Consultant:


436 Adelaide Street West, Suite 300
Toronto, Ontario
Canada M5V 1S7
 
12.          Severability.  If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision.
 
13.          Arbitration.  The Parties agree that any and all disputes arising
out of the terms of this Agreement, Consultant’s consultancy by the Company,
Consultant’s service as an officer or director of the Company, or Consultant’s
compensation and benefits, their interpretation, and any of the matters herein
released, will be subject to binding arbitration in New York, New York before
the Judicial Arbitration and Mediation Services, Inc. under the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes, supplemented by the New York Rules of Civil Procedure.  The Parties
agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award.  The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury.  This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Consultant’s obligations
under this Agreement and the Confidential Information Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
14.          Integration.  This Agreement, together with the Confidential
Information Agreement, represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral.  No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and is signed by duly authorized representatives of the parties
hereto.  In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement. 
 
15.          Waiver of Breach.  The waiver of a breach of any term or provision
of this Agreement, which must be in writing, will not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.
 
16.          Survival.  The Confidential Information Agreement, the Company’s
and Consultant’s responsibilities will survive the termination of this
Agreement.
 
17.          Headings.  All captions and Section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
 
18.          Governing Law.  This Agreement will be governed by the laws of the
State of New York.
 
19.          Acknowledgment.  Consultant acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from her private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
 
20.          Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
 
COMPANY:
         
MEDICAL CARE TECHNOLOGIES INC.
               
/s/ A. MacMurray-Nelson
 
Date: November 25, 2009
     
Compensation Member
               
CONSULTANT:
               
/s/ Ning Wu
 
Date: November 25, 2009
 
Ning Wu
   

 
 